This was an application for the purpose of obtaining a writ of prohibition against the district court of Jackson county to prevent petitioner being tried on an information charging said petitioner with the crime of embezzlement, on the ground that said district court was without jurisdiction.
The information charged the embezzlement of $68.45, alleged to have been received by petitioner as fees while he was clerk of said district court.
On the day it was filed, a demurrer to the application was sustained, and the cause dismissed.